Exhibit 10.28

 

Synopsys, Inc. Director Compensation Arrangements

 

•                  Cash:

 

•                  Annual retainer: $125,000 per year.

 

•                  Per meeting fees for Audit Committee members only, up to a
maximum of four meetings per year:

 

•                  $2,000 per Audit Committee meeting for regular members

 

•                  $4,000 per Audit Committee meeting attended for the
Chairperson

 

•                  Equity: pursuant to the 2005 Non-Employee Directors Equity
Incentive Plan (the Directors Plan), in fiscal 2005, each director is eligible
to receive equity compensation as follows:

 

•                  Any new director receives an option for 30,000 shares,
vesting in equal annual installments on the date preceding each of the first
four annual meetings of stockholders following the grant date, assuming
continued service.

 

•                  Each continuing director who is reelected at an annual
meeting of stockholders receives either (1) an option grant (with the number of
shares determined so that the aggregate “fair value” of the option, calculated
using the option pricing model used to estimate the value of compensatory stock
options in our financial statements, would equal the annual cash retainer then
paid to non-employee Board members) or (2) a restricted stock grant (with the
number of shares subject to the award determined so that the fair market value
of the restricted stock grant on the date of grant would equal the annual cash
retainer then paid to non-employee Board members). The option grant or
restricted stock vests in a series of 36 successive equal monthly installments
from the grant date, assuming continued service/

 

•                  The Board elected to receive restricted stock for the 2005
grant and in May 2005 Synopsys issued an aggregate of 7,010 shares of restricted
stock to each non-employee director under the Directors Plan.

 

--------------------------------------------------------------------------------